Title: To Alexander Hamilton from Edmund Randolph, 1 October 1791
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia October 1. 1791.
Sir

I have done myself the honor of calling at your house and office, with a view to say a word to you, on the claim, which the holders of a certain description of certificates have set up. But being disappointed in meeting you, I beg leave to give you the result of my reflections on that subject.
What degree of obligation lies upon the United States to gratify them, is at this time immaterial, Because I am opposed to their pretensions, in a principle, not connected with such an inquiry.
The secretary of the Treasury is to execute the funding law. In that are contained his text and rule of conduct. From that therefore those creditors must derive the support of their pretensions. I shall not repeat, what I wrote to you on a former occasion; altho’ it would constitute a considerable part of what I should now write, were I minute. I shall also waive those reasons, which weigh with me in addition. For the creditors sent me your correspondence with them; and in your construction of that law, as expressed therein, I wholly acquiesce. I make this reference; because my observations, being intended solely for your own satisfaction, are as explicit by such a reference, as they would be by a particular repetition. I certainly can add nothing to the sentiments in those letters.
As the time of subscription was running out so rapidly, one of the creditors desired to know, what opinion I should forward to you. I did not hesitate to inform him, that it would square with the foregoing; as I thereby gained more time to settle my judgment upon the questions, by rendering an immediate answer unnecessary.
You forgot to return the rough original of my last letter.
I have the honor, sir, to be, with real esteem   yr. mo. ob. serv.
Edm: Randolph The Secretary of the Treasury.
